Case 3:19-cv-03032-K-BH Document5 Filed 12/23/19 Pagelof8 PagelD 19...
oe _ sbi ONG
reree msT cs TX

ra ney

MEMORANDUM OF LAW IN SUPPORT OF FEDERAL WRED IS Pr 705,

F_ HABEAS CORPUS
DUTY oe RS —

PROCEDURAL BACKGROUND 3 = l 9 C V = 3 QO 3 2 K

Petitioner, Todd Brandon, Jr was convicted of aggravated robbery
and sentenced to 16 years in the department of Texas Criminal Justi-
ce on 3/23/2000 cause no. F-0047092-SQ, TDCJ#926134. On 3/31/2011
Petitioner was released on parole with four years and eleven months
remaining on his sixteen year prison term. On 12/17/2015 the appell-
ant was charged with the offense of Sexual Assault Tex.Pen Code 22.011
(a)(1), a second degree felony. On 12/18/2015 a blue warrant was iss-
ued, Petitzoner. remained incarcerated and on 11/7/2016 Petitioner
was sentenced to two years TDCJ in cause no.13888-A Limestone County.

Thereafter, Petitioner waived his parole revocation hearing and
was transported to TDCJ,after the Parole Board revoked his parole
the Parole Board did not award Petitioner any street time he served.

Petitioner was given his sixteen year prison sentence TDCJ number
and his four year and eleven month sentence started all over again.

The. Parole Board contended that appellant was denied street-time
pursuant to Texas Grvernment Code § 508.283 (B), history of 3G offense,
cause # F-0047092-SQ, TDCJ#926134 covered under Gov.Code 508.149.

And on July 4, 2018 the Petitioner filed his State Habeas. The

Habeas was denied without written order based on the findings of

the trial court on 2/27/2019. aplicatio m.89,465-01.

 
Case 3:19-cv-03032-K-BH Document5 Filed 12/23/19 Page2of8 PagelD 20

JURISDICTION

Turner seeks habeas corpus relief in this court pursuant to 28
U.S.C.§ 2254, which provides the court with jurisdiction over the su-

bject matter and the parties as he.was convicted within this Court's
jurisdiction.
RECORDS

The Petitioner request that he be provided with a copy of the Sta-
te records in this case.

THE PETITION IS TIMELY |
Petitioner was sentenced on 11/7/2016 to two years TDCJ, thereafter
waived his parole hearing. Petitioner filed his State Habeas on 7/04/-
2018, the Habeas was denied on 2/27/2019.
FEDERAL WRIT OF HABEAS CORPUS
A Introduction

On April 24, 1996, President Clinton signed into law the Anti-Ter-
rorism and Effective Death Penalty Act of 1996. Title I of the Act si-
gnificantly amended Chapter 153 of title 28 of the United States Code,
which authorizes the federal courts to grant the writ of habeas corp-
us. Section 2254 lays out the remedies available in federal courts
for offenders in state custody. Significantly for determining the va-
lidity of a federal writ, there are two standards which the federal
courts will consider:

§ 2254(d) An application for a writ of habeas corpus on behalf of a
person in custody pursuant to the judgment of a State court shall
not be granted with respect to any claim that was: adjudicated on the
merits in State Court proceedings unless the adjudication of the cl-
aim-

1)resulted in a decision that was contrary to, or involved an unreasonable appli-
cation of clearly established Federal Law, as determined by the Supreme Court

 

T Petitioner understands he is not entitled to receive a free copy of his trial records for habeas -
Corpus .See United States v.MacQollam, 426 U.S.317 (1976); Smith v.Beto, 472 F.2d 164, 165
(5th Cir.1973).However, Petitioner request that a copy be sent to his unit Law Library were he my
view the records there.

2

 
 

Case 3:19-cv-03032-K-BH Document5 Filed 12/23/19 Page 3of8 PagelD 21

of the United States; or

2)resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State Court proceeding...

B. SCOPE
The Petitioner is in-custody under a state court judgment, and the
Petitioner seeks a determination that the custody violates the Constit-

ion, laws, or treaties of the United States.

C. ARGUMENT/GROUNDS/AND AUTHORITY

 

 

GROUND ONE: The Petitioner Due Process Rights were violated when Petitioner's parole
officer coerced him to waive his parole revocation hearing on the erron-
eous advice that he would receive full credit for his time served on the
streets after being released on parole and that he would be serving time
for his new offense..

 

1 .THE STATE COURT'S ANALYSIS OF THIS CLAIM WAS UNREASONABLE

 

The Petitioner raised the above claim in exact.words in state court.
The state trial court responded after the District Attorney responded
stating that additional infor mation is required.The trial court issued
a two page Order Designating Issues appointing George Conkey ( Appellate la-

wer) to resolve the issues designated issues and prepare findings of fa-
ct and <conclusions of law within the applicable statutory deadline.

The court held the issue may be resolved by affid[avits],desposi-
ons, interrogatories, or by hearings, as deemed necessary by the per-
son appointed.

A. Carmile Horton/Parole Officer

In state court at the habeas stage Petitioner alleged Carmile Horton

Serroneously advised the Petitioner that he would be awarded his street

time and that he would only be srving a two year prison term, and after

being mislead Petitioner waived his parole revocation hearing.

 
Case 3:19-cv-03032-K-BH Document5 Filed 12/23/19 Page4of8 PagelD 22

See State App at ground 1.

The state court never attempted or contacted the Petitioner's parole
officer Carmile. Rather, the State court received additional affidavit[s]
from the section director for Review and Release processing of TDCJ,
Parole Division (Records). Nation (the affiant) stated in the affidav-
it that quote: "He admitted to a violation of Rule 2 (committed anew offense)
as described in the "Notice of Alleged Violations of Release." Exhibit A at 2. He
waived .the right to a hearing stating, "I do not want a REVOCATION hearing. I under-
stand that the parole officer has no authority to make promises as to what will happ-
en if I do not have a hearing. I also understand that the Parole Board will, in all
probability revoke. I have not been coerced into signing this waiver." Exhibit A at 3.
Applicant's Parole was revoked on 11/28/2016.

Petitioner contends that the state court failed to adequately fact
find, by failing to contact Carmile to find if she would admit or deny
advising the Petitioner that he would receive street credit. In suppo-
rtyof the coercen the Petitioner asserts that his Original parole wou-
ld have expired 3-24-16 his Parole Certificate was already printed -
(exhibit A-56:State Record) at the time he waived his parole hearing,
on. 11-19-2016 (state's exhibit A-51-53). Thus, under §2254(d)(2)resulted

in a decision that was based on an unreasonable determination of facts in light of
the evidence presented in the State Court proceeding.

Ground one should be granted.

 

Ground Two: Texas Government Code §508.283(B) 18 unconstitutional because
it violates The U.S Due Process Clause, and violates the 8th
Amendment prohibitation against cruel and unusual punishment.

 

A. TEXAS GOVERNMENT CODE SECTION 508.283(b)

If the parole, mandatory supervision, or conditional pardon
of a person described by Section 508.149(a) is revoked, the
person may be required to serv the remaining portion of the
sentence on which the person was released.The cemaining por-
tion is computed without credit for the time from the date of
the person's release to the date of revocation.

 
 

Case 3:19-cv-03032-K-BH Document5 Filed 12/23/19 Page5of8 PagelD 23

However, Texas' House Bill 1649 amended the said Government Code to
provide that it is a ground for removal from the Board of Pardons -
and Paroles if the member fails to comply with the policies or rules
adopted by the Board of Pardons and Paroles Policy Board. The Board
is required to determine which inmates are to be released on mandato-
ry supervision, special conditions for paroles or mandatory supervis-
ion, and the modifications and withdrawal of conditions of parole or
mandatory supervision. If a parolee has served a significant portion of his
or her parole , mandatory supervision, or conditional pardon before it was revoked,
the board is authorized to give the parolee credit toward the parolee's remaining
prison sentence for the time spent on parole, mandatory supervision, or condition-
al Pardon.
ARGUMENT AND AUTHORITIES

The Petitioner had only 3 months and 1 week from discharging his
16 year term. The Legislature intended to give credit toward the pa-
rolee's remaining prison sentence on parole if a parolee has served
a significant portion of his parole... House Bill 1649...

The Federal Court is not authorized to tell the state court how
to interpet it's own law.

However, the state violates due process when it makes law and does

not follow it. See Rheuark v Shaw ,628 F.2d 297.

B. SINCE TURNER HAS LOST ALL OF HIS CREDIT, HE SPENT ON THE STREITS HE

HAS STATED A CLAIM THAT ENTITLES HIM TO FEDERAL RELIEF IN HIS FEDER-

AL HABEAS CORPUS RELIEF.
Petitioner lost 4 years and 8 months street credit toward his 4 ye-

ear and 11 month remaing parole/sentence.

5

 
 

Case 3:19-cv-03032-K-BH Document5 Filed 12/23/19 Page6of8 PagelD 24

The record supports the allegation and the Petit[ioner]has pr-
ovided support for his allegation.The proceeding affected a protec-
ted liberty interest.

"The Due Process Clause does not protect every change in the co-
nditions of confinement having a substantial adverse impact on the
prisoner ." Sandin v. Conner, 515 U.S. 472, 478 (1995). When a prisoner is
lawfully incarcerated, he loses many of the rights and privileges
that most citizens enjoy. Id. at 485; Wolf v. McDonmell, 418 U.S. 539, 555
(1974); Madison v.Parker, 104 F.3d 756, 767 (5th Cir.1997).

States may create liberty interests which are protected by the

Due Process Clause. Sadin, 515 U.S. at 483-84; Madison, 104 F.3d at 767. The-

se intrest will be generally limited to freedom from restraint which,

while not exceeding the sentence in such an unexpected manner as to
give rise to protection by the Due Process Clause of its own force
- nonetheless imposes atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life." Sandin
,015 U.S. at 484. "these interests are generally limited to state cre-
ated regulations or statutes which affect the quanitty of time rat-
her than the quality of time served by a prisoner." Madison,104 F.3d
at 767.. Thus,the violation in case at bar poses an "atypical" or
“significant hardship" beyond "the ordinary incidents of prison li-

fe,"

and will “inevitably affect the duration of his sentence."
Sandin, 515 U.S at 497. In addition the actions the State has taken
has automatically changed the length of his sentence to the degree

that it precluded him from entitlement to an accelerated release

6

 
 

 

Case 3:19-cv-03032-K-BH Document5 Filed 12/23/19 Page 7of8 PagelD 25

date. Carson v.Johnson, 112 F.3d 818, 821 (5th Cir 1997).

While it is overstood that the Petitioner has no liberty intrest
in obtaining parole in Texas, Orellana v.Kyle, 65 F.3d 29,32 The compl-
aints in the Petition rise to the level of were his due process ri-
ghts have been violated were the Petitioner served 4years &:8months
of a remaining 4year and 11month sentence and the parole officer ad-
vised Mr.Turner that he would receive that significant amount of ti-
me credit,got him to waive his parole hearing and revoked the Peti-
tioner's parole and stripped him of all the time he spent on the st-
reet. Petitioner was paid in full on his parole fees. Yes, the Pet-
itioner has obtained a new felony offense, and as stated early in
the State habeas the Board could have elected to not revoke him ev-
en though he had caught a new felony offense. The Petitioner passed
a Polygraph Test regarding the new felony offense and could have us-
ed the test to convice the Board not to revoke.

Thus, since the Petitioner lost a significant amount of street -
time that the Texas Legislators intended for him to receive. The
Petitioner has stated a claim that entitles him to Federal Habeas

Corpus relief.

CONCLUSION
For the above reasons, the Petitioner respectfully request that |

the Petition for Writ of Habeas Corpus be Granted.

Re UW BS crn.
Gn behalf of ‘the Petitioner i Jot B CCH ee

‘TOD B.
beto unit 1391 fm 3328
Temessee Colony, IX 75880

 

TCH 01913734 Beto Unit
 

Case 3:19-cv-03032-K-BH Document5 Filed 12/23/19 Page 8of8 PagelD 26

INMATE'S DECLARATION

 

I hereby swear under the penalty of perjury the information in

the foregoing document is true and correct so help me GOD

MILTON LEE GARDNER#1913734 TODD BRANDON TURNER#926134
Date 1a/3/ (7

CERTIFICATE OF SERVICE
I do hereby certify that a true and correct copy of the forego-
ing pleading was sent first class mail to U.S DISTRICT COURT IN DALLAS

TEXAS. by placing same in the P rison Unit mailing system postage pre-

. P|
paid, on the Begte1 ber. 3 2019.

Todd B. Turner#926134

Noe Dist Cost
AWKess,, \\WO Commecce SNKet

Room WSL

Doles Wh WSN

 
